DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/18/22 is acknowledged.
	Claims 16-22 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardon et al US Patent Pub. 2017/0367836.
Cardon et al discloses a radial head implant (1) with a head (60), a threaded anchor (15) and a shaft (20 or 14 or 52/52.1 in Fig. 14).
Regarding claim 1, see head (60) comprising interlocking element (52.2).
Regarding claim 2, the securing element or the detent are the lip of element 52.2.
Regarding claim 3, see concave surface of element 60, see Fig. 1.
Regarding claims 5 and 6, see Fig. 4.
Regarding claim 7, the shaft (52/52.1 upper area connecting concave element (60) and the lower shaft is the free end (the lip) of element 52/52.1.
Regarding claim 8, see Fig. 37.
Regarding claim 13, see bores (13) in Fig. 4.

Claims 1-4, 7, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbay et al US Patent Pub. 2011/0035016A1.
Orbay et al discloses a radial head implant (30) with a head (36’), a threaded anchor (38’) and a shaft (31).
Regarding claim 1, see head (36’) comprising interlocking element (36a).
Regarding claim 2, the securing element or the detent are interpreted as elements 36f and/or 36c’.
Regarding claim 3, see concave surface (36e).
Regarding claim 4, see Fig. 3A, showing the two different dimensions.  For example, the first dimension is the circular shape.  The second dimension is the fan out shape of structure 36c’.
Regarding claim 7, the upper shaft (34b) fastened to the head (36’) and the lower shaft part (32a) capable of being inserted into a radius.
 Regarding claim 10, see element 34c as the holding pin.
Regarding claim 14, see collar (32c) as the washer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Orbay et al US Patent Pub. 2011/0035016A1 in view of Bergquist et al US Patent Pub. 2017/0095338A1.
Orbay et al discloses the invention substantially as claimed.  However, Orbay does not disclose a collar having one side larger than the other nor a perimeter limited by a circular arc and a straight line and a bore for transmitting a torque.
Bergquist et al discloses a radial implant comprising a radial head (58 & 60) and a shaft (54).  The shaft (54) comprises an upper shaft part (92 and 74) and a lower shaft part (96).  The collar (92) comprises a rectangular-like shape for the purpose of being grabbed and deployed by a tool (170).  See Figure 21.
It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the Orbay et al reference by replacing the circular collar by the rectangular-like collar of the Bergquist et al reference for the purpose of being grabbed and moved by a tool.
Regarding claim 13, the bore (106) in Figures 3 and 5 is used to attached a tool.  The tool transmits a torque during the step of threading the tool to the threaded bore.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6/16/22